Mr. PRESIDING JUSTICE TRAPP, specially concurring: Concurring in the opinion, I do not agree however with the language of this court’s response to the argument made that it was proper to reinstate the felony charge by analogy to the provisions of Supreme Court Rule 605(b). The case was remanded to the trial court for an error in law and the reinstatement of the felony count exceeded the terms of the remanding order. People v. Bain (1973), 10 Ill. App. 3d 363, 293 N.E.2d 758; People v. Dukett (1975), 33 Ill. App. 3d 863, 338 N.E.2d 487. In terms of the Rule, the sole basis for the vacation of a conviction and sentence lies in the granting of defendant’s motion to withdraw his plea. Following allowance of such motion there is, in the trial court, no judgment of conviction which has been accepted by the trial court within the terms of section 3 — 4(a) of the Criminal Code (Ill. Rev. Stat. 1973, ch. 38, par. 3—4(a)). A reversal or vacation of judgment and remand with directions following an appeal does not return the parties to the status or position that they occupied in the trial court prior to the entry of the plea. Rather, the conviction as defined in section 2 — 5 of the Criminal Code (Ill. Rev. Stat. 1973, ch. 38, par. 2—5) remains in the trial court subject to the directions stated in the remanding order.